                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Kerry Adam Shine Jr.,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:17-cv-00306-FDW
                                      )
                 vs.                  )
                                      )
     Charlotte Mecklenburg Police     )
              Department
         Christopher Miranda
          Christopher Greene
              Luke Amos
           Joshua Baswell,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 5, 2018 Order.

                                               November 5, 2018
